Smith, J.,
delivered the following opinion, concurring in one case and dissenting in the other.
As I must adhere to the views expressed by me when these cases were first before the court, it follows therefrom that I concur with Brother Mayes in holding that the liquor sold in cause Not 14,307, known as “Malt Ale,” containing two and seventy-one hundredths per centum of alcohol by volume, and two and twelve one hundredths per centum of alcohol by weight, is both a malt and an alcoholic liquor, and therefore its sale is prohibited by the statute. It also follows that I dissent from the view expressed by him that the liquor sold in cause No. 14,-306, which contained eighteen hundredths of one per centum of alcohol by volume, and thirteen hundredth of one per centum of alcohol by weight, is not an alcoholic liquor. In my opinion the amount of alcohol which a beverage contains is immaterial. Its sale is prohibited by the statute if it contains any alcohol.